Exhibit 10.11

 

LOGO [g203809ex10_pg001.jpg]

   Guaranty

 

As of June 29, 2011, the undersigned, for value received, unconditionally and
absolutely guarantees to Comerica Bank (“Bank”), payment when due, whether by
stated maturity, demand, acceleration or otherwise, of all existing and future
indebtedness (“Indebtedness”) to the Bank of Manitex, Inc. and Manitex
International, Inc. (individually a “Borrower” and collectively, the
“Borrowers”). Indebtedness includes without limit any and all obligations or
liabilities of the Borrowers or any of them to the Bank, whether absolute or
contingent, direct or indirect, voluntary or involuntary, liquidated or
unliquidated, joint or several, known or unknown; any and all indebtedness,
obligations or liabilities for which Borrower or any of them would otherwise be
liable to the Bank were it not for the invalidity, irregularity or
unenforceability of them by reason of any bankruptcy, insolvency or other law or
order of any kind, or for any other reason; any and all amendments,
modifications, renewals and/or extensions of any of the above; and all costs of
collecting Indebtedness, including, without limit, attorney fees. Any reference
in this Guaranty to attorney fees shall be deemed a reference to reasonable
fees, charges, costs and expenses of both in-house and outside counsel and
paralegals, whether or not a suit or action is instituted, and to court costs if
a suit or action is instituted, and whether attorney fees or court costs are
incurred at the trial court level, on appeal, in a bankruptcy, administrative or
probate proceeding or otherwise. All costs shall be payable immediately by the
undersigned when incurred by the Bank, without demand, and until paid shall bear
interest at the highest per annum rate applicable to any of the Indebtedness,
but not in excess of the maximum rate permitted by law.

 

1. LIMITATION: The total obligation of the undersigned under this Guaranty is
UNLIMITED unless specifically limited in the Additional Provisions of this
Guaranty, and this obligation (whether unlimited or limited to the extent
specified in the Additional Provisions) shall include, IN ADDITION TO any
limited amount of principal guaranteed, all interest on that limited amount, and
all costs incurred by the Bank in collection efforts against the Borrowers or
any of them and/or the undersigned or otherwise incurred by the Bank in any way
relating to the Indebtedness, or this Guaranty, including without limit attorney
fees. The undersigned agree(s) that (a) this limitation shall not be a
limitation on the amount of Indebtedness of the Borrowers or any of them to the
Bank; (b) any payments by the undersigned shall not reduce the maximum liability
of the undersigned under this Guaranty unless written notice to that effect is
actually received by the Bank at, or prior to, the time of the payment; and
(c) the liability of the undersigned to the Bank shall at all times be deemed to
be the aggregate liability of the undersigned under this Guaranty and any other
guaranties previously or subsequently given to the Bank by the undersigned and
not expressly revoked, modified or invalidated in writing.

 

2. NATURE OF GUARANTY: This is a continuing Guaranty of payment and not of
collection and remains effective whether the Indebtedness is from time to time
reduced and later increased or entirely extinguished and later reincurred. The
undersigned delivers this Guaranty based solely on the undersigned’s independent
investigation of (or decision not to investigate) the financial condition of
each of the Borrowers and is not relying on any information furnished by the
Bank. The undersigned assumes full responsibility for obtaining any further
information concerning each of the Borrowers’ financial condition, the status of
the Indebtedness or any other matter which the undersigned may deem necessary or
appropriate now or later. The undersigned knowingly accepts the full range of
risk encompassed in this Guaranty, which risk includes, without limit, the
possibility that Borrowers or any of them may incur Indebtedness to the Bank
after the financial condition of the Borrowers or any of them, or the their
ability to pay debts as they mature, has deteriorated.

 

3. APPLICATION OF PAYMENTS: The undersigned authorizes the Bank, either before
or after termination of this Guaranty, without notice to or demand on the
undersigned and without affecting the undersigned’s liability under this
Guaranty, from time to time to: (a) apply any security and direct the order or
manner of sale; and (b) apply payments received by the Bank from the Borrowers
or any of them to any indebtedness of the Borrowers or any of them to the Bank,
in such order as the Bank shall determine in its sole discretion, whether or not
this indebtedness is covered by this Guaranty, and the undersigned waives any
provision of law regarding application of payments which specifies otherwise.
The undersigned agrees to provide to the Bank copies of the undersigned’s
financial statements upon request.

 

4.

SECURITY: The undersigned grants to the Bank a security interest in and the
right of setoff as to any and all property of the undersigned now or later in
the possession of the Bank. The undersigned further assigns to the Bank as
collateral for the obligations of the undersigned under this Guaranty all claims
of any nature that the undersigned now or later has against the Borrower or any
of them (other than any claim under a deed of trust or mortgage covering
California real property) with full right on the part of the Bank, in its own
name or in the name of the undersigned, to collect and enforce these claims. The
undersigned agrees that no security now or later



--------------------------------------------------------------------------------

  held by the Bank for the payment of any Indebtedness, whether from the
Borrowers or any of them, any guarantor, or otherwise, and whether in the nature
of a security interest, pledge, lien, assignment, setoff, suretyship, guaranty,
indemnity, insurance or otherwise, shall affect in any manner the unconditional
obligation of the undersigned under this Guaranty, and the Bank, in its sole
discretion, without notice to the undersigned, may release, exchange, enforce
and otherwise deal with any security without affecting in any manner the
unconditional obligation of the undersigned under this Guaranty. The undersigned
acknowledges and agrees that the Bank has no obligation to acquire or perfect
any lien on or security interest in any asset(s), whether realty or personalty,
to secure payment of the Indebtedness, and the undersigned is not relying upon
any asset(s) in which the Bank has or may have a lien or security interest for
payment of the Indebtedness.

 

5. OTHER GUARANTORS: If any Indebtedness is guaranteed by two or more
guarantors, the obligation of the undersigned shall be several and also joint,
each with all and also each with any one or more of the others, and may be
enforced at the option of the Bank against each severally, any two or more
jointly, or some severally and some jointly. The Bank, in its sole discretion,
may release any one or more of the guarantors for any consideration which it
deems adequate, and may fail or elect not to prove a claim against the estate of
any bankrupt, insolvent, incompetent or deceased guarantor; and after that,
without notice to any guarantor, the Bank may extend or renew any or all
Indebtedness and may permit the Borrower to incur additional Indebtedness,
without affecting in any manner the unconditional obligation of the remaining
guarantor(s). The undersigned acknowledges that the effectiveness of this
Guaranty is not conditioned on any or all of the indebtedness being guaranteed
by anyone else.

 

6. TERMINATION: The undersigned may terminate the undersigned’s obligation under
this Guaranty as to future Indebtedness (except as provided below) by (and only
by) delivering written notice of termination to an officer of the Bank and
receiving from an officer of the Bank written acknowledgement of delivery;
provided, however, the termination shall not be effective until the opening of
business on the fifth (5th) day (“effective date”) following written
acknowledgement of delivery. Any termination shall not affect in any way the
unconditional obligations of the remaining guarantor(s), whether or not the
termination is known to the remaining guarantor. Any termination shall not
affect in any way the unconditional obligations of the terminating guarantor(s)
as to any Indebtedness existing at the effective date of termination or any
Indebtedness created after that pursuant to any commitment or agreement of the
Bank or pursuant to any loan to Borrowers or any of them with the Bank existing
at the effective date of termination (whether advances or readvances by the Bank
after the effective date of termination are optional or obligatory), or any
modifications, extensions or renewals of any of this Indebtedness, whether in
whole or in part, and as to all of this Indebtedness and modifications,
extensions or renewals of it, this Guaranty shall continue effective until the
same shall have been fully paid. The Bank has no duty to give notice of
termination by any guarantor(s) to any remaining guarantor(s). The undersigned
shall indemnify the Bank against all claims, damages, costs and expenses,
including, without limit, attorney fees, incurred by the Bank in connection with
any suit, claim or action against the Bank arising out of any modification or
termination of a loan to Borrowers or any of them or any refusal by the Bank to
extend additional credit in connection with the termination of this Guaranty.

 

7. REINSTATEMENT: Notwithstanding any prior revocation, termination, surrender
or discharge of this Guaranty (or of any lien, pledge or security interest
securing this Guaranty) in whole or in part, the effectiveness of this Guaranty,
and of all liens, pledges and security interests securing this Guaranty, shall
automatically continue or be reinstated in the event that any payment received
or credit given by the Bank in respect of the Indebtedness is returned,
disgorged or rescinded under any applicable state or federal law, including,
without limitation, laws pertaining to bankruptcy or insolvency, in which case
this Guaranty, and all liens, pledges and security interests securing this
Guaranty, shall be enforceable against the undersigned as if the returned,
disgorged or rescinded payment or credit had not been received or given by the
Bank, and whether or not the Bank relied upon this payment or credit or changed
its position as a consequence of it. In the event of continuation or
reinstatement of this Guaranty and the liens, pledges and security interests
securing it, the undersigned agrees upon demand by the Bank, to execute and
deliver to the Bank those documents which the Bank determines are appropriate to
further evidence (in the public records or otherwise) this continuation or
reinstatement, although the failure of the undersigned to do so shall not affect
in any way the reinstatement or continuation. If the undersigned does not
execute and deliver to the Bank upon demand such documents, the Bank and each
Bank officer is irrevocably appointed (which appointment is coupled with an
interest) the true and lawful attorney of the undersigned (with full power of
substitution) to execute and deliver such documents in the name and on behalf of
the undersigned.

 

8.

WAIVERS: The undersigned, to the extent not expressly prohibited by applicable
law, waives any right to require the Bank to: (a) proceed against any person or
property; (b) give notice of the terms, time and place of any public or private
sale of personal property security held from the Borrowers or any of them or any
other person, or otherwise comply with the provisions of Sections 9-611 or 9-621
of the Michigan or other applicable Uniform

 

2



--------------------------------------------------------------------------------

  Commercial Code, as the same may be amended, revised or replaced from time to
time; or (c) pursue any other remedy in the Bank’s power. The undersigned waives
notice of acceptance of this Guaranty and presentment, demand, protest, notice
of protest, dishonor, notice of dishonor, notice of default, notice of intent to
accelerate or demand payment of any Indebtedness, any and all other notices to
which the undersigned might otherwise be entitled, and diligence in collecting
any Indebtedness, and agrees that the Bank may, once or any number of times,
modify the terms of any Indebtedness, compromise, extend, increase, accelerate,
renew or forbear to enforce payment of any or all Indebtedness, or permit the
Borrowers or any of them to incur additional Indebtedness, all without notice to
the undersigned and without affecting in any manner the unconditional obligation
of the undersigned under this Guaranty.

The undersigned unconditionally and irrevocably waives each and every defense
and setoff of any nature which, under principles of guaranty or otherwise, would
operate to impair or diminish in any way the obligation of the undersigned under
this Guaranty, and acknowledges that each such waiver is by this reference
incorporated into each security agreement, collateral assignment, pledge and/or
other document from the undersigned now or later securing this Guaranty and/or
the Indebtedness, and acknowledges that as of the date of this Guaranty no such
defense or setoff exists.

 

9. WAIVER OF SUBROGATION: The undersigned waives any and all rights (whether by
subrogation, indemnity, reimbursement, or otherwise) to recover from the
Borrowers or any of them any amounts paid by the undersigned pursuant to this
Guaranty.

 

10. SALE/ASSIGNMENT: The undersigned acknowledges that the Bank has the right to
sell, assign, transfer, negotiate, or grant participations in all or any part of
the Indebtedness and any related obligations, including, without limit, this
Guaranty, without notice to the undersigned and that the Bank may disclose any
documents and information which the Bank now has or later acquires relating to
the undersigned or to the Borrower in connection with such sale, assignment,
transfer, negotiation, or grant. The undersigned agrees that the Bank may
provide information relating to this Guaranty or relating to the undersigned to
the Bank’s parent, affiliates, subsidiaries and service providers.

 

11. GENERAL: This Guaranty constitutes the entire agreement of the undersigned
and the Bank with respect to the subject matter of this Guaranty. No waiver,
consent, modification or change of the terms of the Guaranty shall bind any of
the undersigned or the Bank unless in writing and signed by the waiving party or
an authorized officer of the waiving party, and then this waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given. This Guaranty shall inure to the benefit of the Bank
and its successors and assigns and shall be binding on the undersigned and the
undersigned’s heirs, legal representatives, successors and assigns including,
without limit, any debtor in possession or trustee in bankruptcy for any of the
undersigned. The undersigned has knowingly and voluntarily entered into this
Guaranty in good faith for the purpose of inducing the Bank to extend credit or
make other financial accommodations to the Borrower. If any provision of this
Guaranty is unenforceable in whole or in part for any reason, the remaining
provisions shall continue to be effective. THIS GUARANTY SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MICHIGAN,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

12. HEADINGS: Headings in this Agreement are included for the convenience of
reference only and shall not constitute a part of this Agreement for any
purpose.

 

13. ADDITIONAL PROVISIONS:

 

14. JURY TRIAL WAIVER: THE UNDERSIGNED AND BANK ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY,
AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF
THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE INDEBTEDNESS.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have signed and delivered this Guaranty the day
and year first written above.

 

    GUARANTOR(S): WITNESSES:         BADGER EQUIPMENT COMPANY

/s/ Dody Lesniak

    By:  

/s/ David J. Langevin

SIGNATURE OF      

SIGNATURE OF

    Its:  

President & Secretary

      TITLE (IF APPLICABLE)     GUARANTOR’S ADDRESS:    

217 Patneaude Drive

    STREET ADDRESS

      Winona  

MN

 

55987

              CITY  

STATE

 

ZIP CODE

    MANITEX LOAD KING, INC.

/s/ Paul Jarrell

    By:  

/s/ David J. Langevin

SIGNATURE OF      

SIGNATURE OF

    Its:  

President & Chairman

      TITLE (IF APPLICABLE)     GUARANTOR’S ADDRESS:    

701 East Rose Street

    STREET ADDRESS

      Elk Point  

SD

 

57025

              CITY  

STATE

 

ZIP CODE

 

4